Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on March 31, 2021.
Claims 1 and 18-20 have been amended.
Claims 1-21 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 18 and 19 recite receiving via the xbot, a user input comprising one or more slots and adjusting, based on the customized user profile, one or more confidence scores associated with the one or more slots.
Applicant has stated that support can be found at paragraphs [40], [54], [55], [65] and [69].
The Examiner has reviewed the paragraphs and asserts that the specification does not provide adequate support for the claimed amendments.  Specifically, [40] discloses that n-grams have confidence scores, [54] discloses determining user intent and calculating a probability for each word being associated with a slot, [65] discloses a probability of a conversation associated with a subject and [69] discloses using a customized profile to train a personalized model, using the model and other data to optimize the customized user profile and adjusting the confidence scores associated with “its output” (i.e., the output of the assistant system).  Also disclosed are confidence scores for slots for the term, “Lucca” and adjusting the confidence score for “Lucca”.
The Examiner asserts that the user input does not comprise slots, but rather terms to be used to fill slots.  Further, the specification does not disclose how confidence scores for slots are adjusted, only that they are adjusted.
Thus, the specification does not provide an adequate disclosure for how the Applicant’s invention performs the steps of adjusting the slot confidence scores using the customized user profile.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US Pub. No. 2018/0165723) in view of Chan et al. (US Pub. No. 2011/0264522) in view of Sarikaya (US Pub. No. 2016/0364382).
Claims 1, 7, 18 and 19: Wright discloses 
accessing conversational data associated with the first user; ([0141])
determining one or more subjects associated with the first user based on the plurality of content objects associated with the first user and the conversational data associated with the first user; and ([0141]: based on the data, a subject of the conversation is determined (i.e., “purchase enquiry”)
generating a customized user profile for the first user, wherein the user profile comprises one or more confidence scores associated with the respective one or more subjects associated with the first user, wherein the one or more confidence scores are calculated based on the plurality of content objects associated with the first user and the conversational data associated with the first user. ([0033]: conversation and content data are combined to generate a profile for the customer; [0035]; [0057]-[0058]: topics are identified based on their occurrence; [0141]: probabilities are used to characterize the conversation into a topic).
determining one or more services to provide to the first user based on the customized user profile. ([0036]: the system recommends that the user is informed of allergen-free dog food option).
Wright does not disclose accessing a baseline profile, wherein the baseline profile is based on ontology data from one or more information graphs.
Chan, however, discloses building profiles from ontological structures and social graphs. ([0061] and [0063]: an ontological structure can be used to build a profile.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a baseline profile based on ontology data from one or more information graphs, as disclosed by Chan in the system disclosed by Wright, for the motivation of providing a method of discovering users within a social graph that may be similar and may therefore interact with an advertisement either favorably or unfavorably (Chen; [0061]).
Wright does not disclose conversational data between a user and an assistant xbot, receiving user input associated with slots, slots with confidence scores or adjusting the confidence scores of the slots based on the customized user profile. Wright also does not disclose probabilities of conversational data being associated with one or more domains.
Sarikaya, however, discloses generating log data of conversations between users and digital assistants to be used to generated suggestions provided by the assistant ([0003]; [0021]; [0022]: the digital assistant generates suggestions to the user based on the context of the interactions with the user); where the log data is specific to a particular user ([0025]; [0029]: log data is used to generate the customized profile); a slot prediction module ([0034]); updating the model based on the most recent interactions, “effectively creating a feedback loop” where at [0040] generating suggestion data includes predicting the domains (i.e., probabilities of data associated with domains), intents and slots for the suggestion based on the inputs discussed above (i.e., using the feedback loop that includes the customized user profile).  At [0050]: “The trained predictive model determines the most likely domain, intent, and/or slot for a suggestions based on the data from which the model was trained. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included conversation data between a user and a bot and the use of confidence scores associated with domains and slots that are customized based on the user’s profile, as disclosed by Sarikaya in the system disclosed by Wright/Chan, for the motivation of substituting the IVR disclosed by Wright at [0002] with a software agent that can respond to chat conversations and including the domains, intents, and/or slots for generating a suggestion where a feedback loop is created that continuously improves the effectiveness of the machine learned language prediction model. (Sarikaya; [0055]).
Claim 2:  Wright/Chan does not disclose posts, comments or search history as content objects, however, Wright does disclose commerce data ([0145]).  
Sarikaya, as combined above, discloses search history data ([0043]-[0046]: queries (i.e., search history data).
However, the Examiner asserts that the data identifying the content information as including posts, comments or search history is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have posts, comments or search history be included in the content information of Wright because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 
Claims 3 and 4:  Wright discloses a pre-specified time window. ([0145]: retailer specifies a lookback period).
Claim 5:  Wright discloses machine-learning models to calculate probabilities. ([0057]).
Claim 8:  Wright discloses a plurality of messages and a sliding window analysis. ([0147]: volume of conversations; comparing scores for two or more time periods).
Claims 9 and 10:  Wright discloses determining contextual information associated with the first user based on the conversational data. ([0057]: machine learning is used to generate different Truth Sets for different Communication Platforms; [0141]: the probabilities are calculated in order to classify phrases.)
Claim 11:  Wright discloses a lookback period ([0145]) thus disclosing time stamp data.
Claim 15:  Wright discloses scores based on a frequency of the subject. ([0057]; [0141]).
Claims 16 and 17:  Wright discloses that subjects comprise a topic, a category and an entity. ([0057]: topic: canceling an order; category: dissatisfied; entity (the subscription)).
Claim 20:  Wright discloses user input and executing tasks based on the customized user profile. ([0021] and [0036]).
Claim 21:  Wright discloses  a communication content recommendation. ([0036]: the system recommends that the user is informed of allergen-free dog food option).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wright/Chan/Sarikaya in in view of Johansen et al. (US Pub. No. 2018/0268298).
Claim 6:  Wright does not disclose LSTM to calculate sentiment probabilities.
Johansen, however, discloses LSTM modeling to perform sentiment analysis tasks. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included LSTM to calculate sentiment probabilities, as disclosed by Johansen in the system disclosed by Wright/Chan/Sarikaya for the motivation of employing a more-accurate model to perform sentiment analysis. (Johansen; Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wright/Chan/Sarikaya in view of Klein et al. (US Pat. No. 5,872,850).
Claim 12:  Wright/Chan/Sarikaya does not disclose a profile based on a tree structure.
Klein, however, discloses storing profile data in a tree structure. (C7; L5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included storing profile data in a tree structure, as disclosed by Klein in the system disclosed by Wright/Chan, for the motivation of providing a method of allowing a physical memory to be searched efficiently. (Klein; C7; L8-10).

Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wright/Chan/Sarikaya in view of Klein in view of Agrawal et al. (US Pat. No. 6,233,575).
Claims 13 and 14: Wright/Chan/Sarikaya/Klein does not disclose layers comprising topics, categories and entities.
Agrawal, however, discloses layers comprising topics, categories and entities. (Fig. 2: Topics, Categories (Business and Economy; Recreation, etc.) and entities (Companies under Business and Economy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included layers comprising topics, categories and entities, as disclosed by Agrawal in the system disclosed by Wright/Chan/Sarikaya/Klein, for the motivation of providing a method of allowing a physical memory to be searched efficiently. (Klein; C7; L8-10).

Response to Arguments
Applicant’s remarks are drawn to the amended limitations.  The Examiner has provided a new grounds of rejection to address these new limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Using Recurrent Neural Networks for Slot Filling in Spoken Language Understanding. Grégoire Mesnil, Yann Dauphin, Kaisheng Yao, Yoshua Bengio, Li Deng, Dilek Hakkani-Tur, Xiaodong He, Larry Heck, Gokhan Tur, Dong Yu, and Geoffrey Zweig. IEEE/ACM TRANSACTIONS ON AUDIO, SPEECH, AND LANGUAGE PROCESSING, VOL. 23, NO. 3, MARCH 2015.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629